         Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
_______________________________________
                                           )
Tara McCrohan                              )
by assignment on behalf of Massachusetts   )           CIVIL ACTION
Coalition of Police, Local #123            )
                                           )         NO. 4:18-cv-10945-TSH
                      Plaintiff,           )
                                           )
                       v.                  )
                                           )
Sandulli Grace, P.C., John Becker, and The )
Massachusetts Coalition of Police,         )
                                           )
                       Defendants.         )
______________________________________ )

     MEMORANDUM AND ORDER ON DEFENDANTS’ MOTIONS TO DISMISS
                       (Docket Nos. 15 & 20)

                                          March 28, 2019

HILLMAN, D.J.

       Tara McCrohan (“Plaintiff”) brings claims against Sandulli Grace, P.C. (“Sandulli Grace”),

and John Becker, a lawyer for that firm and against Massachusetts Coalition of Police

(“MassCOP”) (collectively “Defendants”). She alleges that Sandulli Grace and Becker committed

legal malpractice (Counts I and II), and that Sandulli Grace is vicariously liable for the malpractice

of Becker (Count III). She also alleges violations of Mass. Gen. Laws. ch. 93A, § 1 et seq. (Count

IV) against Sandulli Grace. In addition, she brings a claim for breach of contract against MassCOP

(Count V). All claims are brought by an assignment from Uxbridge Massachusetts Coalition of

Police, Local #123 (“Local”). Defendants have moved to dismiss pursuant to Fed. R. Civ. P.

12(b)(6) for failure to state a claim upon which relief can be granted. For the reasons stated below,

both motions (Docket Nos.15 & 20) are denied.
           Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 2 of 14



                                            Background

          The following facts are taken from Plaintiff’s complaint (Docket No. 2) and assumed to be

true for the purposes of this motion.

          On March 30, 2015, Plaintiff obtained a judgement against Local (“the underlying

litigation”). See McCrohan v. Uxbridge Police Association Local 123, 253 F. Supp. 3d 385 (D.

Mass. 2017). That litigation concerned the publication of a letter by Local in an effort to remove

the Uxbridge Chief of Police from office. The letter contained false and defamatory statements

about Plaintiff, who was an officer in the department. Local sought MassCOP’s approval of the

letter prior to its publication. MassCOP told Local to “publish [the letter] if [they thought] it would

work in removing the Chief from office.” Local also attempted to contact Sandulli Grace regarding

the letter, but Sandulli Grace did not respond. After the letter was published, McCrohan brought

suit against Local, and Local requested that MassCOP defend and indemnify them, and MassCOP

agreed.

          John Becker, an attorney at Sandulli Grace, P.C. represented Local in the underlying

litigation. MassCOP paid for Sandulli Grace’s services and exercised control over Sandulli Grace

throughout the underlying litigation. Neither Becker, Sandulli Grace, nor MassCOP informed

Local of any conflicts resulting from Sandulli Grace’s dual role as counsel for Local and

MassCOP. Sandulli Grace did not inform Local of possible third-party contribution or

indemnification claims until Local was unable to pursue them. After the verdict, Sandulli Grace

filed an appeal on Local’s behalf but, at MassCOP’s direction, did not pursue it, and dismissed the

appeal without consulting Local. In addition, when Local obtained new counsel, Sandulli Grace

withheld relevant documents from Local’s new attorney.




                                                  2
         Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 3 of 14



                                       Standard of Review

       A defendant may move to dismiss, based on the complaint, for a “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a

complaint must … state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937 (2009) (internal citations and quotation marks omitted). The complaint

must contain “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

       In evaluating the plausibility of plaintiff’s pleading, the court must treat all “non-

conclusory factual allegations … as true, even if seemingly incredible.” Ocasio-Hernandez v.

Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011). While a “paucity of direct evidence is not fatal in

the plausibility inquiry”, the court may infer a lack of relevant facts if the complaint omits them.

Grajales v. Puerto Rico Ports Auth., 682 F.3d 40, 49 (1st Cir. 2012); O'Brien v. DiGrazia, 544

F.2d 543, 546 (1st Cir. 1976). Determining the plausibility of a claim is “a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal 129

S. Ct. at 1950.

                                            Discussion

                           1. Legal Malpractice (Counts I, II, and III)

       Plaintiff claims that Sandulli Grace breached its duty of loyalty and duty to practice law in

a reasonably prudent and competent manner. Specifically, Plaintiff alleges that Sandulli Grace

failed to properly advise Local of conflicts of interest caused by Sandulli Grace’s dual

representation of Local and MassCOP, did not inform Local of viable third-party claims, and

withheld documents critical to prosecuting those third-party claims.

                                       a. Judicial Estoppel



                                                 3
         Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 4 of 14



       Sandulli Grace argues that Plaintiff’s malpractice claims should be judicially estopped

because they are inconsistent with her position in the underlying litigation. “Judicial estoppel is an

equitable doctrine that precludes a party from asserting a position in one legal proceeding that is

contrary to a position it had previously asserted in another proceeding.” Blanchette v. School

Comm. of Westwood, 427 Mass. 176, 184, 692 N.E.2d 21 (1998); see also Alternative Sys.

Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 32–33 (1st Cir. 2004). Judicial estoppel is

appropriate where a plaintiff would recover a verdict “that is mutually inconsistent with the

judgment [they have] already … obtained.” Otis v. Arbella Mut. Ins. Co., 443 Mass. 634, 648, 824

N.E.2d 23 (2005). Sandulli Grace argues that prevailing in the instant litigation requires Plaintiff

to argue that Sandulli Grace “should have presented the case differently or pursued an appeal,”

which is contrary to Plaintiff’s success in the underlying litigation. (Docket No. 19, at 6).

       “Because of its equitable nature, the circumstances under which judicial estoppel may

appropriately be invoked are probably not reducible to any general formulation of principle.” Otis,

443 Mass. at 640, 824 N.E.2d 23 (internal citations and quotation marks omitted). However,

estoppel generally contains “two fundamental … elements: First, the position being asserted …

must be ‘directly inconsistent,’ meaning ‘mutually exclusive’ of, the position asserted in a prior

proceeding … Second, the party must have succeeded in convincing the court to accept its prior

position.” Otis 443 Mass. at 640–41, 824 N.E.2d 23 (quoting Alternative Sys. Concepts, Inc. v.

Synopsys, Inc., 374 F.3d 23 (1st Cir. 2004)). The second factor is clearly satisfied. Plaintiff

prevailed in the underlying litigation by convincing the court to accept her prior position.

       The first factor, however, is not met here. Plaintiff does not argue she should not have

prevailed in the underlying litigation, or that Sandulli Grace should have argued the underlying

litigation differently. Local’s position, assigned to Plaintiff, is that the MassCOP was jointly and



                                                  4
         Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 5 of 14



severally liable with Local for defaming Plaintiff, and that Sandulli Grace failed to adequately

advise Local. (Docket No. 26, at 8). A finding that MassCOP was jointly and severally liable for

that defamation is not contrary to the underlying judgment. Cf. Sandman v. McGrath, 78 Mass.

App. Ct. 800, 804-05 (2011) (holding plaintiff was estopped because claim was “directly contrary”

to previous claim).

                                           b. Third-Party Claims

       Under Massachusetts law, joint liability exists where “two or more wrongdoers negligently

contribute to the personal injury of another … so that in effect the damages suffered are rendered

inseparable” Feneff v. Bos. & M.R.R., 196 Mass. 575, 581, 82 N.E. 705 (1907). Where joint

liability exists, damages may either be shared amongst the joint tortfeasors through contribution,

or one tortfeasor may indemnify the other for damages. Mass. Gen. Laws. ch. 231B, § 1 et seq.

provides for a right of contribution amongst joint tortfeasors. In addition, a right of indemnification

can arise from (1) an express agreement, (2) a contractual right implied by the nature of the

relationship between the parties, or (3) “a tort-based right … where there is a great disparity in the

fault of the parties.” Araujo v. Woods Hole, Martha's Vineyard, Nantucket S.S. Auth., 693 F.2d 1,

2 (1st Cir. 1982). Plaintiff claims Sandulli Grace failed to advise Local of viable claims for

contribution or indemnification from MassCOP. (Docket No. 2, at 42). Sandulli Grace asserts that

Local had no viable contribution or indemnification claims.

                                            i.        Contribution

       “[W]here two or more persons become jointly liable in tort for the same injury to person

or property, there shall be a right of contribution among them even though judgment has not been

recovered against all or any of them.” Mass. Gen. Laws. ch. 231B, § 1(a). “The term ‘liable in

tort,’ … is broad in scope and not suitable language for implying a narrow or restricted range of



                                                  5
          Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 6 of 14



application within the framework of potential tort defendants.” Wolfe v. Ford Motor Co., 386

Mass. 95, 98, 434 N.E.2d 1008 (1982). Mass. Gen. Laws. ch. 231B is meant to remedy “the

unfairness of allowing a disproportionate share of the plaintiffs recovery to be borne by one of

several joint tortfeasors, and the object to be accomplished was a more equitable distribution of

that burden among those liable in tort for the same injury.” LeBlanc v. Logan Hilton Joint Venture,

463 Mass. 316, 326, 974 N.E.2d 34 (2012).

        Sandulli Grace argues that Plaintiff “has failed to plead factual allegations suggesting that

[MassCOP] acted with the requisite intent or substantially assisted or encouraged the Local.”

(Docket No. 19, at 8). Mass. Gen. Laws ch. 231B contains neither an intent nor a substantial

assistance or encouragement requirement; these are elements of a civil conspiracy claim. See, e.g.,

Aetna Cas. Sur. Co. v. P&B Autobody, 43 F.3d 1546, 1564 (1st Cir. 1994); Kurker v. Hill, 44 Mass.

App. Ct. 184, 189 (1998). Plaintiff correctly states that civil conspiracy is not a requirement for

contribution, however, her pleadings suggest a civil conspiracy claim. 1 Accordingly, I will analyze

Plaintiff’s claims through that lens.2



1
  Absent a civil conspiracy, Plaintiff must show MassCOP was directly liable to Plaintiff in order to have a
viable contribution claim against MassCOP. “[T]o state a claim for contribution from a joint tort-feasor,
the party seeking contribution must show that the potential contributor is directly liable to the tort plaintiff.”
Hayes v. CRGE Foxborough, LLC, 167 F. Supp. 3d 229, 245 (D. Mass. 2016) (internal citations and
quotation marks omitted). Plaintiff’s allegations do not plausibly suggest a theory by which MassCOP
would be directly liable to her. “The elements of a defamation claim include (1) a false and defamatory
communication (2) of and concerning the plaintiff which is (3) published or shown to a third party.” Dorn
v. Astra USA, 975 F. Supp. 388, 396 (D. Mass. 1997). Plaintiff does not allege that MassCOP published the
letter themselves. Thus, the third prong of the defamation claim would not be met.
2
  Plaintiff argues that MassCOP’s is liable because it ratified the letter prior to publication. Ratification is
the “confirmation and acceptance of a previous act, thereby making the act valid from the moment it was
done.” Ratification, BLACK'S LAW DICTIONARY (10th ed. 2014). Ratification is primarily a concept of
agency law, and frequently involves a principal authorizing an agent’s independent action. See, e.g.
Dempsey v. Chambers, 154 Mass. 330, 333-34, 28 N.E. 279 (1891). There is no allegation that Local was
an agent of MassCOP. Under Plaintiff’s theory, MassCOP ratified the letter by stating that Local could
“publish [the letter] if [they thought] it would work.” (Docket No. 2, 14-15). The letter had not been
published when MassCOP made this statement, so it is unclear what tort MassCOP would have ratified.


                                                        6
         Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 7 of 14



       Massachusetts recognizes “two possible causes of action … called civil conspiracy.” Aetna

Cas. Sur. Co, 43 F.3d at 1563. The first requires that a plaintiff “allege that defendants, acting in

unison, had some peculiar power of coercion over plaintiff that they would not have had if they

had been acting independently.” Id. Plaintiff does not allege any coercion. The second form of

civil conspiracy is “more akin to a theory of common law joint liability in tort.” Id. at 1564.

       [The k]ey to this cause of action is a defendant's substantial assistance, with the
       knowledge that such assistance is contributing to a common tortious plan. In the
       tort field, the doctrine appears to be reserved for application to facts which manifest
       a common plan to commit a tortious act where the participants know of the plan
       and its purpose and take affirmative steps to encourage the achievement of the
       result.

Kurker, 44 Mass. App. Ct. at 189 (internal citations and quotation marks omitted).

       Plaintiff’s allegations, that MassCOP reviewed and approved the letter prior to its

publication, and that Local would not have published the letter without MassCOP’s

encouragement, state a plausible claim for civil conspiracy. MassCOP was aware the letter existed,

and that Local would not publish it without MassCOP’s approval. MassCOP encouraged Local to

publish the letter if Local thought “it would work.” See Nelson v. Nason, 343 Mass. 220, 222, 177

N.E.2d 887 (1961) (finding defendant’s deliberate conduct caused another to engage in tortious

activity as sufficient to establish conspiracy). Those allegations plausibly suggest a common plan,

and encouragement to carry out that plan.

                                          ii.     Indemnification

       Under Massachusetts law, a right of indemnification can arise from (1) an express

agreement, (2) a contractual right implied by the nature of the relationship between the parties, or

(3) “a tort-based right … where there is a great disparity in the fault of the parties.” Araujo v.

Woods Hole, Martha's Vineyard, Nantucket S.S. Auth., 693 F.2d 1, 2 (1st Cir. 1982).




                                                 7
         Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 8 of 14



        Plaintiff alleges MassCOP agreed to indemnify Local in this matter. (Docket No. 2, at 19).

Accepting Plaintiff’s allegations as true, MassCOP created an express indemnification agreement

with Local.3

                                 c. Defenses to Third-Party Claims

                                    i. Loss of Viable Third-Party Claims

        Sandulli Grace argues that, even if viable third-party claims exist, their actions did not

cause Local to lose the right to assert those claims. “Former clients suffer a loss due to an attorney's

negligence only if that negligence is shown to have made a difference to the client.” Jernigan v.

Giard, 398 Mass. 721, 723, 500 N.E.2d 806 (1986). The plaintiff “must prove that he probably

would have obtained a better result had the attorney exercised adequate skill and care.” Fishman

v. Brooks, 396 Mass. 643, 647, 487 N.E.2d 1377 (1986).

        Plaintiff argues that, by failing to adequately inform Local of their third-party claims,

Sandulli Grace prevented Local from pursuing those claims. (Docket No. 2, at 23, 32, 35, 37-9,

41). A better result for Local would have been to share joint and several liability with MassCOP.

Furthermore, Plaintiff alleges that Sandulli Grace concealed information that would have allowed

Local to bring those claims in a timely fashion. (Docket No. 2, at 37, 40-41). Sandulli Grace argues

Plaintiff’s own pleadings demonstrate Local had sufficient information to bring any viable third-

party claims, and therefore Sandulli Grace did not cause Local to lose them. (Docket No. 19, at

10).

        In Mitchell v. Schain, Fursel & Burney, Ltd., the court recognized that an attorney might

“be held to be a proximate cause of plaintiff's damages where his acts or omissions leave doubt

about the subsequent viability of plaintiff's claim after his representation ends.” 332 Ill. App. 3d


3
  Because Plaintiff has alleged a plausible theory of indemnification, I will not address whether it is
plausible that a contractual right is implied by the nature of the relationship between the parties.
                                                   8
         Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 9 of 14



618, 621 (2002) (emphasis added). Here, there is a question of fact as to whether Sandulli Grace’s

acts or omissions caused Plaintiff to lose viable claims.

                                             ii. Statute of Limitations

       Under Massachusetts law, an action for a contribution claim must be commenced within

one year, regardless of whether a judgment is entered or a settlement is reached. Mass. Gen. Laws.

ch. 231B, § 3. Contract actions must “be commenced only within six years.” Mass. Gen. Laws ch.

260, § 2. The original judgment against Local was entered on March 30, 2015. Assuming Local

had a right of contribution, that claim was viable until March 29, 2016. Sandulli Grace withdrew

from representation of Local on February 4, 2016. Local obtained new counsel on March 17, 2016.

Sandulli Grace argues that Local’s claim fails because Local had viable claims at the time of

Sandulli Grace’s withdrawal, and therefore Local suffered no damages. See Colucci v. Rosen,

Goldberg, Slavet, Levenson & Wekstein, P.C., 25 Mass. App. Ct. 107, 111 (1987) (noting damages

are a necessary element of a legal malpractice claim).

       In Poly v. Moylan, the Supreme Judicial Court found no damages where an attorney

withdrew from a suit where the suit was still viable. 423 Mass. 141, 148, 667 N.E.2d 250 (1996).

The court noted:

       Moylan withdrew with court approval from the action pending in the Superior
       Court on March 25, 1992. The claim was not dismissed against Janet Gillis until
       August 1992, and was not dismissed against her husband until November 2, 1993.
       Therefore, when Moylan withdrew from the case with court permission after notice
       to the plaintiff, there was still a viable case pending against the Gillises and it was
       still possible to proceed with discovery and investigation.

Id. (emphasis added).

       The attorney in Poly withdrew from an ongoing action five months before the first claim

was dismissed, and nearly seven months before the second claim was dismissed. Id. By contrast,

Sandulli Grace withdrew approximately two months before the contribution claim ceased to be

                                                 9
        Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 10 of 14



viable, and Local obtained counsel with only twelve days to file their claim. Plaintiff contends that

this was insufficient time to discover and pursue the contribution claim. Plaintiff further contends

that Sandulli Grace concealed relevant documents that would have established a contribution

claim. Sandulli Grace argues that Local had the information necessary to bring a contribution claim

and that Sandulli Grace’s actions did not prevent Local from doing so.

       Under Massachusetts law, the statute of limitations may be tolled in cases where the harm

was either inherently unknowable or fraudulently concealed. First Choice Armor & Equip., Inc. v.

Toyobo Am., Inc., 717 F. Supp. 2d 156, 160 (D. Mass. 2010).

       A wrong is inherently unknowable if it is incapable of detection through the
       exercise of reasonable diligence. Ascertaining reasonable diligence is generally a
       fact-dominated enterprise and, in most circumstances, a determination of when a
       plaintiff knew or should have known of its cause of action is one that ... will be
       decided by the trier of fact.

Id. (internal citations and quotation marks omitted).

       Thus, if Local was aware of the existence of the claim, then the statute of limitations

expired in March of 2016. If that was the case, and Sandulli Grace prevented Local from timely

pursuing their claim, that may constitute malpractice. If, however, Local was unaware of the

existence of the claim, then the statute of limitations would have tolled, and Local would have

continued to have a viable contribution claim. The question of reasonable diligence is fact

dependent and not appropriate for resolution at this stage.

                                       iii. Missed Settlement Opportunities

       Plaintiff’s “burden in the malpractice action [is] to prove that he lost the financial benefits

that he would have received had he accepted the … offer.” Shimer v. Foley, Hoag & Eliot LLP, 59

Mass. App. Ct. 302, 309 (2003). Plaintiff alleges Local refused to settle the underlying case prior

to trial due to Sandulli Grace’s failure to adequately advise them of them of the risks to Local and



                                                 10
           Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 11 of 14



its members. (Docket No. 2, at 42). Further, Local was unaware its members could be held

personally liable, and Sandulli Grace concealed viable third-party claims. (Docket No. 2, at 28,

35, 41).

       In Shimer, the plaintiff argued he would have accepted an offer of employment if his

attorneys had not concealed relevant information regarding the likely disposition of his case. Id. at

303. Because “the issue was less clear than [defendants] had led him to believe,” Shimer “was

unable to assess the risks associated with further litigation compared to the benefits connected to

[the] offer.” Id. at 305. As a result, Shimer continued to litigate his case, incurred substantial

expenses, and eventually lost on summary judgment. Id. at 304. Shimer then brought a malpractice

suit against his counsel for failure to properly advise him.

       Sandulli Grace argues that Shimer requires that Plaintiff provide factual allegations that

plausibly suggest an actual settlement offer existed, but this overstates Shimer. The gravamen of

Shimer’s complaint was that there was an offer which he would have accepted if not for his

attorney’s negligent actions. Shimer, 59 Mass. App. Ct. at 309. “Proof of the underlying offer …

was integral to [Shimer’s] malpractice claim,” and thus, necessary for him to prove his allegations

of malpractice. Id. The Shimer court did not address the question of whether or not allegations of

the existence of a contract were necessary in order to establish a plausible claim. Shimer’s

evidentiary requirements may be relevant later, but they do not show that Plaintiff has failed to

state a plausible claim.

       Sandulli Grace correctly states that the burden of proof for a plaintiff in a malpractice claim

is a high one. However, such proof is not necessary at this stage. See Grajales, 682 F.3d at 49

(noting “paucity of direct evidence is not fatal in the plausibility inquiry”). While Plaintiff does




                                                 11
        Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 12 of 14



not provide details of a settlement offer, it is plausible that, armed with a more complete set of

facts, Local might have settled with McCrohan.

                      2. Violations of Mass. Gen. Laws. ch. 93A (Count IV)

        Sandulli Grace argues that Plaintiff’s claims under Mass. Gen. Laws. ch. 93A cannot

survive absent a legal malpractice claim. See, e.g., Darviris v. Petros, 442 Mass. 274, 278, 812

N.E.2d 1188 (2004) (noting “mere negligence” insufficient for liability under Mass. Gen. Laws.

ch. 93A); Klairmont v. Gainsboro Rest., Inc., 465 Mass. 165, 176, 987 N.E.2d 1247 (2013) (noting

“negligent act or acts, alone, do not violate c. 93A”). Because Plaintiff’s legal malpractice claims

will not be dismissed, her claims under Mass. Gen. Laws. ch. 93A survive as well.

                           3. Breach of Contract by MassCOP (Count V)

                                          a. Lack of Consideration

        “In order adequately to plead a claim for breach of contract under Massachusetts law, a

plaintiff is required to allege that 1) there was a valid contract, 2) the defendant breached its duties

under the contractual agreement and 3) the breach caused the plaintiff damage.” NExTT Sols., LLC

v. XOS Techs., Inc., 113 F. Supp. 3d 450, 456 (D. Mass. 2015). “A contract must have

consideration to be enforceable and [i]n order for a contract to have valid consideration, the

contract must be a bargained-for exchange in which there is a legal detriment of the promisee or a

corresponding benefit to the promisor.” Neuhoff v. Marvin Lumber & Cedar Co., 370 F.3d 197,

201 (1st Cir. 2004) (internal citations and quotation marks omitted); see also Stagikas v. Saxon

Mortg. Servs., Inc., 795 F. Supp. 2d 129, 136 (D. Mass. 2011); Marine Contractors Co. v. Hurley,

365 Mass. 280, 286, 310 N.E.2d 915 (1974) (“The requirement of consideration is satisfied if there

is either a benefit to the promisor or a detriment to the promisee.”). Plaintiff claims that Local and

MassCOP established a contractual relationship for MassCOP to provide legal defense for Local.



                                                  12
        Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 13 of 14



(Docket No. 2, at 19, 65). MassCOP argues that Plaintiff has failed to allege the existence of any

consideration in support of this contract. Instead, MassCOP asserts that the offered defense was a

unilateral promise and, as such, not an enforceable contract. MassCOP further argues that because

Local “assuredly [knew] whether it provided anything to MassCOP in exchange for its promise to

defend Local,” Plaintiff should know what consideration was exchanged. (Docket No. 33, at 2).

       Plaintiff argues that the form of consideration is “evidence that can only be obtained by

discovery.” (Docket No. 27, at 8). Plaintiff was not a party to the alleged contract; she brings her

claims by assignment from Local. Local may know what consideration was given, but it does not

follow that Local’s knowledge was imputed to Plaintiff. “[C]ourts have recognized that relaxation

of pleading requirements is permitted where information is in a defendant's sole possession.” In re

Pharm. Indust. Average Wholesale Price Litig., 307 F. Supp. 2d 196, 206 (D. Mass. 2004); see

also Jellyman v. City of Worcester, 354 F. Supp. 3d 95, 100 (D. Mass. 2019) (noting discovery

appropriate where information is in sole possession of defendants). Other than Local, MassCOP is

the only party that possesses knowledge of the alleged contract. I find that it is plausible that a

contract existed between MassCOP and Local for MassCOP to provide for Local’s legal defense,

and discovery is required to determine the nature of the consideration exchanged.

                                           b. Pro Rata Payment

       Mass. Gen. Laws. ch. 231B, § 1(b) provides that the “right of contribution shall exist only

in favor of a joint tortfeasor … who has paid more than his pro rata share of the common liability,

and his total recovery shall be limited to the amount paid by him in excess of his pro rata share.”

(emphasis added) “A tortfeasor must … satisfy different procedural requirements in cases where

judgment enters against the tortfeasor, Mass. Gen. L. ch. 231B, § 3(c), and in cases where the

tortfeasor settles with the injured party, Mass. Gen. L. ch. 231B, § 3(d).” Med. Prof'l Mut. Ins. Co.



                                                 13
        Case 4:18-cv-10945-TSH Document 41 Filed 03/28/19 Page 14 of 14



v. Breon Labs., Inc., 966 F. Supp. 120, 122 (D. Mass. 1997). Further, in order to proceed with a

contribution claim, the tortfeasor must at least pay its own pro rata share of the judgement. Spirito

v. Hyster New England, Inc., 70 Mass. App. Ct. 902, 903, 872 N.E.2d 1160, 1162 (2007); see also

Shantigar Found. v. Bear Mountain Builders, 441 Mass. 131, 141, 804 N.E.2d 324, 332 (2004).

MassCOP argues that, since Local did not pay its pro rata share of the judgment, no viable

contribution claim existed. (Docket No. 21, at 17).

        Mass. Gen. L. c 231B, § 3 sets forth several procedures for enforcement of contribution

claims which depend upon whether or not a judgment has been entered, how many tortfeasors have

had judgments entered against them, and the nature of any settlement agreement. While MassCOP

is correct that Local never paid its pro rata share of the original judgment, it is plausible that Local

had a viable contribution claim which they were prevented from pursuing.

                                             Conclusion

        For the reasons stated above, Sandulli Grace’s motion to dismiss (Docket No.15) is denied.

In addition, MassCOP’s motion to dismiss (Docket No. 20) is denied.



SO ORDERED

                                                                          /s/ Timothy S. Hillman
                                                                          TIMOTHY S. HILLMAN
                                                                          U.S. DISTRICT JUDGE




                                                  14
